DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group A Species 43 (Fig. 41) in the reply filed on 8/9/22 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive and that the structures of Species 43 are compatible with more structures and features than those shown in Fig. 41.
The examiner agrees that the device shown in Fig. 41 can be used with other device such as a delivery catheter that is not seen in the drawings as well as other occlusive material, however the different species of occlusive material disclosed in applicant’s disclosure are mutually exclusive and would require different search strategy which is a burden to the examiner. 
Applicant states that “during the Interview the Examiner agreed that the structures encompassed by Species 43 are compatible with braided materials and for use with additional occlusive materials (e.g., liquid embolics, coils, additional expandable components, etc.) described throughout the Specification, for example at paragraphs [0012], [0298], [0258] and [0365]-[0373].”
The examiner disagrees with this statement, as seen in the interview summary mailed on 7/13/22 “The restriction was discussed where it was agreed that the elected species for Group a (the occlusive device) would be Fig. 41 with the structure of the braid and all its details. In the response to the restriction applicant will provide the paragraphs for support of the structure. Therefore the elected species of Group a (Fig. 41) will be examined with the inclusion of the braided structure.”
In view of the statement above, the examiner will examine Group A Species 43 (Fig. 41) with the inclusion of the braided structure; however the second expandable member shown in the elected species is multiple expandable spherical members which is mutually exclusive from a coil or a different shape for example. 
Since the species are different geometrical shapes, this requires employing different search queries for each shape. For instance, the same class could be searched, but a different geometrical shape needs to be further defined within each class.
Additionally, the search strategy utilized in the different cases is not dispositive in another application.
The burden imposed on the examiner is exemplified by different classes/subclasses as well as “employing different search queries, a different field of search is shown, even though the two are classified together.” MPEP 808.02 (bolded for emphasis).
The requirement is still deemed proper and is therefore made FINAL.
The restriction requirement was discussed with the Attorney Katrina Marcelo in the interview mailed on 7/13/22. 
As stated on the Interview Summary mailed on 7/13/22, it was that the elected species for Group a (the occlusive device) would be Fig. 41 with the structure of the braid and all its details. With respect to the election of Group b (the interlocking configuration of the second expandable members), it was agreed that the examiner will withdraw this election requirement with the condition that if introduced in the claims an election must be made on Group b. Regarding the election of Group c (delivery device), the applicant provisionally elected Species E (Fig. 34).
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/22.
Claim 25 requires that the second expandable member is a coil, however this is not found in the elected species which uses multiple expandable spherical members; hence the claim has been withdrawn.
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/22.
Claim 35 states that the device is collapse on itself which is not found in the elected species; hence the claim has been withdrawn.
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/22.
Claim 36 states that an open end is collapsed inwardly which is not found in the elected species; hence the claim has been withdrawn.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/22.
Claim 38 is claiming a coupling device that bundles the layers which is not found in the elected species; hence the claim has been withdrawn.
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially closed end” and “substantially open end” in claim 33 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 33, the limitations “substantially closed end” and “substantially open end” is indefinite since there is no relative term for example, an opening to allow a catheter to go through could be interpreted as substantially open or substantially closed.
Claim 33 recites the limitation "the aperture" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
It appears to the examiner that the aperture would be the opening at the end of the framing device where the expandable component enters the aneurysm. However, in view of the elected species (Fig. 41), it would appear that this aperture would be the substantially closed end; therefore, it will be interpreted in this manner. 
The term “substantially spherical” in claim 34 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-34, 37, 39, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 27-29, 31-36, and 38 of copending Application No. 16/424,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of the copending application. The difference in the terminology used would be obvious to one of ordinary skill in the art.
Specifically, the claimed limitations of claims 21, 22, 24, 26, 28, 30, 33, 37, and 40 are found in the combination of claims 21 and 24 of copending Application No. 16/424,095. Additionally, the limitations of claims 23 and 33 are found in claims 25 and 24 of copending Application No. 16/424,095, respectively. The limitations of claims 29 and 31 are found in claim 28 of copending Application No. 16/424,095. The limitations of claims 32 and 39 are found in claim 31 of copending Application No. 16/424,095.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-24, 26-29, 31-34, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, and 14 of U.S. Patent No. 11,389,309. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of U.S. Patent No. 11,389,309. The difference in the terminology used would be obvious to one of ordinary skill in the art.
Specifically, the claimed limitations of claims 21, 22, 27, 28, 33, and 34 are found in the claimed limitations of claims 1 and 10 of U.S. Patent No. 11,389,309. The claimed limitations of claims 23 and 34 are found in claim 2 of U.S. Patent No. 11,389,309. The claimed limitation of claims 24 and 26 are found in claims 6 and 14, respectively. The claimed limitations of claims 29 and 31 are found in claims 3 and 10 of U.S. Patent No. 11,389,309. The claimed limitations of claims 32 and 39 are found in claim 4 of U.S. Patent No. 11,389,309.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 26-34, 37, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sepetka et al. (2008/0281350).
Sepetka discloses the following claimed limitations:
Claim 21: A method for treatment of an aneurysm (Abstract), comprising: intravascularly delivering a first expandable component (combination of 40 and 45 in Fig. 1a-d, 200 in Fig. 3a-e)  to a cavity of the aneurysm (Fig. 1a-d and 3a-e, [0168-169], [0185-0188]); positioning the first expandable component in the aneurysm cavity (Fig. 1a-d and 3a-e, [0168-169], [0185-0188]), wherein at least a portion of the first expandable component contacts an inner surface of the aneurysm wall (Fig. 1d and 3c), and wherein the first expandable component has a bowl shape when positioned in the aneurysm (Fig. 1d and 3c, [0172], [0188]); and positioning a second expandable component ([0173], 215), between the first expandable component and the aneurysm wall (Fig. 3c-e, [0173], [0190-191]).
Claim 22: Wherein the first expandable component comprises a braided device ([0087], [0093], [0144])
Claim 23: Wherein the first expandable component is configured to form a hollow, hemispherical container when positioned in the aneurysm (Fig. 1d and 3c-e, [0172], [0188])
Claim 24: Wherein the second expandable component is a liquid embolic ([0149] and [0173]).
Claim 26: Wherein the first expandable component is a multi-layer braided device ([0122]).
Claim 27: Wherein the braided device comprises an inner layer ([0122]) and an outer layer ([0122]), and wherein one end of the first expandable component includes a coupling device (the frame 40) that bundles the inner and outer layers together ([0122]).
 Claim 28: Further comprising positioning the second component between the first expandable component and the dome of the aneurysm (Fig. 3c-e, [0173], [0190-191]).
Claim 29: Further comprising positioning an open end (35 in Fig. 1a-d, the opening where the catheter enters in Fig. 3c-e), of the first expandable component at the neck of the aneurysm (Fig. 1d and 3c-e)
Claim 30: Further comprising positioning a catheter (205) into an open end (35 in Fig. 1a-d, the opening where the catheter enters in Fig. 3c-e) of the first expandable component (Fig. 3c-e, [0173], [0190-191]).
Claim 31: Further comprising positioning the first expandable component across the neck of the aneurysm (Fig. 1d and 3c-e)
Claim 32: Wherein the first expandable component includes stainless steel, nitinol, and/or cobalt chromium ([0083], [0102])
Claim 33: A method for treatment of an aneurysm (Abstract), comprising: positioning an expandable framing device (combination of 40 and 45 in Fig. 1a-d, 200 in Fig. 3a-e) in a cavity of an aneurysm (Fig. 1a-d and 3a-e, [0168-169], [0185-0188]), the framing device comprising a braided device ([0087], [0093], [0144]) having an expanded state in which the braided device forms dual layer shell ([0122]) having a substantially closed end (35 in Fig. 1d, the end where the catheter connects as seen in Fig. 3c-e) and a substantially open end (the open end of the bowl seen in Fig. 1d and 3c-e); expanding the framing device in the aneurysm cavity such that (a) at least a portion of the framing device contacts an inner surface of the aneurysm wall (Fig. 1d and 3c-e), and (b) the aperture is accessible through a neck of the aneurysm (Fig. 1d and 3c-e); advancing an expandable component ([0173], 215) through the aperture in the framing device (Fig. 3c-e, [0173], [0190-191]); and positioning the expandable component between the framing device and the aneurysm wall (Fig. 3c-e, [0173], [0190-191]).
Claim 34: Wherein the framing device has a substantially spherical shape in an expanded state (Fig. 1d and 3c-e)
Claim 37: Wherein the expandable component is delivered through a catheter (205) positioned through an open end of the framing device (Fig. 3c-e, [0173], [0190-191]).
Claim 39: Wherein the framing device includes stainless steel, nitinol, and/or cobalt chromium ([0083], [0102]).
Claim 40: A method for treatment of an aneurysm (Abstract), comprising: intravascularly delivering a braided component (combination of 40 and 45 in Fig. 1a-d, 200 in Fig. 3a-e) ([0087], [0093], [0144]) to a cavity of the aneurysm (Fig. 1a-d and 3a-e, [0168-169], [0185-0188]); positioning the braided component in the aneurysm cavity (Fig. 1a-d and 3a-e, [0168-169], [0185-0188]), wherein at least a portion of the braided component contacts an inner surface of the aneurysm wall (Fig. 1d and 3c-e), and wherein the braided component has a hollow, hemispherical shape when positioned in the aneurysm (Fig. 1d and 3c, [0172], [0188]); and positioning an expandable component ([0173], 215) between the braided component and the aneurysm wall (Fig. 3c-e, [0173], [0190-191]), wherein the expandable component is a liquid embolic ([0149] and [0173]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art either alone or in combination teach the method for treatment of an aneurysm including two components as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771